

117 S2157 IS: Improving Mental Health Access from the Emergency Department Act of 2021
U.S. Senate
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2157IN THE SENATE OF THE UNITED STATESJune 22, 2021Mrs. Capito (for herself and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo authorize the Secretary of Health and Human Services, acting through the Director of the Center for Mental Health Services of the Substance Abuse and Mental Health Services Administration, to award grants to implement innovative approaches to securing prompt access to appropriate follow-on care for individuals who experience an acute mental health episode and present for care in an emergency department, and for other purposes.1.Short titleThis Act may be cited as the Improving Mental Health Access from the Emergency Department Act of 2021.2.Securing appropriate follow-on care for acute mental health illness after an emergency department encounterThe Public Health Service Act is amended by inserting after section 520J of such Act (42 U.S.C. 290bb–41) the following new section:520J–1.Securing appropriate follow-on care for acute mental health illness after an emergency department encounter(a)In generalThe Secretary may award grants on a competitive basis to qualifying health providers to implement innovative approaches to securing prompt access to appropriate follow-on care for individuals who experience an acute mental health episode and present for care in an emergency department.(b)Eligible grant recipientsIn this section, the term qualifying health provider means a health care facility licensed under applicable law that—(1)has an emergency department;(2)is staffed by medical personnel (such as emergency physicians, psychiatrists, psychiatric registered nurses, mental health technicians, clinical social workers, psychologists, and therapists) capable of providing treatment focused on stabilizing acute mental health conditions and assisting patients to access resources to continue treatment in the least restrictive appropriate setting; and(3)has arrangements in place with other providers of care that can provide a full range of medically-appropriate, evidence-based services for the treatment of acute mental health episodes.(c)Use of fundsA qualifying health provider receiving funds under this section shall use such funds to establish, support, or expand programs or projects intended to assist individuals who are treated at the provider’s emergency department for acute mental health episodes and to expeditiously transition such individuals to an appropriate facility or setting for follow-on care. Such use of funds may support the following:(1)Expediting placement in appropriate facilities through activities such as expanded coordination with regional service providers, assessment, peer navigators, bed availability tracking and management, transfer protocol development, networking infrastructure development, and transportation services.(2)Increasing the supply of inpatient psychiatric beds and alternative care settings such as regional emergency psychiatric facilities.(3)Use of alternative approaches to providing psychiatric care in the emergency department setting, including through tele-psychiatric support and other remote psychiatric consultation, implementation of peak period crisis clinics, or creation of psychiatric emergency service units.(4)Use of approaches that include proactive followup such as telephone check-ins, telemedicine, or other technology-based outreach to individuals during the period of transition.(5)Such other activities as the Secretary determines appropriate, consistent with subsection (a).(d)ApplicationA qualifying health provider desiring a grant under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may require. At a minimum, the application shall include the following:(1)A description of identified need for acute mental health services in the provider’s service area.(2)A description of the existing efforts of the provider to meet the need for acute mental health services in the service area, and identified gaps in the provision of such services.(3)A description of the proposed use of funds to meet the need and gaps identified pursuant to paragraph (2).(4)A description of how the provider will coordinate efforts with Federal, State, local, and private entities within the service area.(5)A description of program objectives, how the objectives are proposed to be met, and how the provider will evaluate outcomes relative to objectives.(e)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $15,000,000 for each of fiscal years 2022 through 2026..